DETAILED ACTION
This communication is in response to the Application filed on 04/30/2019. Claims 1-17 are pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate” should be placed after the controller limitation and also include “or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate". This change is needed as there is an option between the two different sampling rates based on the configuration setting.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “An apparatus according to one of the preceding claims” should be “An apparatus according to claim 1”.
Claim 13, 14, and 17 is objected to because of the following informalities:  “the plurality of subband signals” in the second limitation of the claim should be "the plurality of downmixed subband signals". The 4th limitation of the claim recites the limitation of “a plurality of output surround signals" to “the second plurality of output surround signals” . In the 2nd to last limitation of the claims the limitation “the number of channels of the analysis filter bank” should be “a number of channels of the analysis filter bank”  and the limitation “the number of channels of the synthesis filter bank” should be “a number of channels of the synthesis filter bank”. With respect to claim 17, the above noted 2nd to last limitation is the last limitation of the claim. Appropriate correction is required.
Claim 15 and 16 are objected to because of the following informalities:  The last limitation should include “or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate". This change is needed as there is an option between the two different sampling rates based on the configuration setting.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least two upmix units”, “at least two signal adjuster units”, “plurality of synthesis filterbank units”, “a holding section”, “ in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,595,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P), Claim 11 (I): Claim 10 (P), Claim 12 (I): Claim 11 (P), Claim 13 (I): Claim 12 (P), Claim 14 (I): Claim  12 (P), Claim 15 (I): Claim 13 (P), Claim 16 (I): Claim 14 (P), Claim 17 (I): Claim 12 (P).

Instant Application: 15/424625
Issued Patent: 9,595,265
Claim 1: An apparatus for processing an audio signal, comprising: 

a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, 






an analysis filter bank having a first number of analysis filter bank channels, 





a synthesis filter bank having a second number of synthesis filter bank channels, 





a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, and 




a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal.
An apparatus for processing an audio signal, comprising:

a configurable first audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal,

an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels,


a synthesis filter bank adapted to receive output from the analysis filter bank, the synthesis filter bank comprising a second number of synthesis filter bank channels to produce a resultant audio signal,


a second audio processor being adapted to receive and process [[an]] the resultant audio signal comprising a predetermined sampling rate to produce a resultant digital output signal, and


a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of  the analysis filter bank input signal,



wherein the apparatus is adapted to receive the configuration setting at run time.



Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10311886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P), Claim 10 (I): Claim 10 (P), Claim 11 (I): Claim 10 (P), Claim 12 (I): Claim 11 (P), Claim 13 (I): Claim 13 (P), Claim 14 (I): Claim  14 (P), Claim 15 (I): Claim 15 (P), Claim 16 (I): Claim 16 (P), Claim 17 (I): Claim 1 (P).

Instant Application: 15/424625
Issued Patent: 10311886
Claim 1: An apparatus for processing an audio signal, comprising: 

a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, 






an analysis filter bank having a first number of analysis filter bank channels, 





a synthesis filter bank having a second number of synthesis filter bank channels, 





a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, and 




a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal.


a configurable first audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 

an analysis filter bank having a first number of analysis filter bank channels, 





a synthesis filter bank having a second number of synthesis filter bank channels, 













a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal, and 


a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate, wherein the apparatus is adapted to receive the configuration setting at run time.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S.  Co-pending Application 17/172254. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 11 (I): Claim 10 (P), Claim 12 (I): Claim 11 (P).
	Claims 10, 13-17, these claims are rejected in view of the secondary references and motivations as provided in the prior art rejections below. However, with respect to claims 15-16, the motivation to have combined the co-pending application with Ekstrand would be for allowing low complexity designs for HFR (see Ekstrand [0004]). 


Instant Application: 15/424625
Co-pending Application: 17/172254
Claim 1: An apparatus for processing an audio signal, comprising: 

a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, 






an analysis filter bank having a first number of analysis filter bank channels, 








a synthesis filter bank having a second number of synthesis filter bank channels, 










a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, and 





a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal.
An apparatus for processing an audio signal, comprising: 

a configurable first audio signal processor for processing an input audio signal in accordance with different configuration settings to acquire a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 

an analysis filter bank adapted to receive the processed audio signal as an analysis filter bank input signal, the analysis filter bank comprising a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform the analysis filter bank input signal from a time-domain to a time-frequency domain, 


a synthesis filter bank adapted to receive output from the analysis filter bank, the synthesis filter bank comprising a second number of synthesis filter bank channels to produce a resultant audio signal, wherein the synthesis filter bank is adapted to transform the output of the analysis filter bank from the time-frequency domain to the time domain to produce the resultant audio signal, 


a second audio processor being adapted to receive and process the resultant audio signal comprising a predetermined sampling rate to produce a resultant digital output signal, and 



a controller for controlling the first number of analysis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that the resultant audio signal output of the synthesis filter bank comprises the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S.  Co-pending Application 17/172281. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I):  Claim 11 (I): Claim 10 (P), Claim 12 (I): Claim 11 (P).
	Claims 10, 13-17, these claims are rejected in view of the secondary references and motivations as provided in the prior art rejections below. However, with respect to claims 15-16, the motivation to have combined the co-pending application with Ekstrand would be for allowing low complexity designs for HFR (see Ekstrand [0004]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 15/424625
Co-pending Application: 17/172281
Claim 1: An apparatus for processing an audio signal, comprising: 

a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, 







an analysis filter bank having a first number of analysis filter bank channels, 








a synthesis filter bank having a second number of synthesis filter bank channels, 










a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, and 





a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal.


a configurable first audio signal processor for processing the audio signal in accordance with different configuration settings to obtain a processed audio signal, wherein the apparatus is adapted so that different configuration settings result in different sampling rates of the processed audio signal, 


an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 





a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to transform an output of the analysis filter bank from the time-frequency domain to the time domain to produce an audio signal output of the synthesis filter bank, 






(See below)







a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank channels in accordance with a configuration setting provided to the configurable first audio signal processor, so that the audio signal output of the synthesis filter bank has a predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal, and 

a second audio processor being adapted to receive and process the audio signal output of the synthesis filter bank having the predetermined sampling rate or the sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than the 



Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S.  Co-pending Application 17/172335. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application.  Please see the below mapping with respect to the independent claims.
Claims not mentioned below map as the following where the instant application is termed as (I) and the issued patent as (P). Claim 1 (I): Claim 1 (P), Claim 2 (I): Claim 2 (P), Claim 3 (I): Claim 3 (P), Claim 4 (I): Claim 4 (P), Claim 5 (I): Claim 5 (P), Claim 6 (I): Claim 6 (P), Claim 7 (I): Claim 7 (P), Claim 8 (I): Claim 8 (P), Claim 9 (I): Claim 9  (P),  Claim 11 (I): Claim 10 (P), Claim 12 (I): Claim 11 (P).
	Claims 10, 13-17, these claims are rejected in view of the secondary references and motivations as provided in the prior art rejections below. However, with respect to claims 15-16, the motivation to have combined the co-pending application with Ekstrand would be for allowing low complexity designs for HFR (see Ekstrand [0004]). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 15/424625
Co-pending Application: 17/172335
 An apparatus for processing an audio signal, comprising: 

a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, 




an analysis filter bank having a first number of analysis filter bank channels, 





a synthesis filter bank having a second number of synthesis filter bank channels, 







a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, and 



a controller for controlling the first number of analysis filter bank channels or the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal.


a configurable first audio signal processor for processing the audio signal to obtain a processed audio signal, wherein the apparatus is adapted to control the sampling rate of the processed audio signal,


an analysis filter bank having a first number of analysis filter bank channels, wherein the analysis filter bank is adapted to transform an analysis filter bank input signal from a time-domain to a time-frequency domain, 


a synthesis filter bank having a second number of synthesis filter bank channels, wherein the synthesis filter bank is adapted to transform an output of the analysis filter bank from the time-frequency domain to the time domain, and 



a second audio processor being adapted to receive and process an audio signal having a predetermined sampling rate, 


wherein the apparatus comprises a controller for controlling the first number of analysis filter bank channels, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of the analysis filter bank input signal.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It's unclear as to in the 4th limitation of the claim, which audio signal is received. In other words, there is an audio signal introduced in the first limitation of the claim which is processed. Then, at the synthesis filterbank there is another signal which typically gets generated to output as an audio signal. The claims fail to link the second audio processor to the output of the synthesis filterbank as without this tie in, it appears the claim function of the second audio processor operates on a new signal irrespective of the other limitations in the claim.
Claims 2-12 are rejected for being dependent upon an indefinite base claim.
Claim 13 recites the limitation "the number of surround subband signals" in the 3rd limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ekstrand (US 2012/0065983).
As to claims 1, 15 and 16 Ekstrand teaches an apparatus for processing an audio signal, comprising: 
a configurable first audio signal processor ([0031], processor) for processing the audio signal to obtain a processed audio signal (see [0055], where the sampling rate desired for the output signal can be changed based on number of filterbanks and where the input signal is sampled), 
an analysis filter bank comprising a first number of analysis filter bank channels (see Figure 3, output of analysis filterbank 301 and [0054], [0058], where P subband signals are shown and can be interpreted to be the first several subbands from the P subbands), 
a synthesis filter bank comprising a second number of synthesis filter bank channels (see Figure 3, synthesis filterbanks 303-1 to 303-P), 
a second audio processor ([0031], processor) being adapted to receive and process an audio signal comprising a predetermined sampling rate (see Figure 3, processing 1-P 302-1 to 302-P in combination with 303-1 to 303-P, and 
controller for controlling the first number of analysis filter bank channels and the second number of synthesis filter bank, so that an audio signal output of the synthesis filter bank has the predetermined sampling rate or a sampling rate being different from the predetermined sampling rate and being closer to the predetermined sampling rate than a sampling rate of an analysis filter bank input signal (See [0059], where resampling for each specific synthesis filterbank occurs to yield output signals on the same time grid which is done for each subband signal output from the analysis section and input into the synthesis channel (see[0058]-[0059] and see paragraphs from [0056]-[0057], where based on bandwidth extension factor P bands are determined as well as sampling frequency which  reflects a desired sampling frequency or P times the sampling frequency of the analysis sampling rate, which is performed by the processor [0031]).
As to claims 15 and 16, apparatus claim 1 and 16 and method claim 15 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 15 and 16 is similarly rejected under the same rationale as applied above with respect to apparatus claim. Furthermore, Ekstrand teaches a program executed by a processor (See [0031]) and disclose processing the audio signal output comprising the predetermined sampling rate (see Figure 3, summer 304).


wherein the apparatus further comprises a signal adjuster being adapted to generate a second time-frequency domain audio signal having a plurality of second subband signals from the first time-frequency domain audio signal (See Figure 3, output of analysis filterbank 301 and [0054],[0057],  [0058], where P times more subband signals occur based on the P factor), such that the number of second subband signals of the second time-frequency domain audio signal is equal to the number of synthesis filter bank channels (see Figure 3, one-to-one correspondence between the subband signals output from 302 and input into 303), and wherein the number of second subband signals of the second time-frequency domain audio signal is different from the number of subband signals of the first time-frequency domain audio signal (see Figure 3, output of analysis filterbank 301 and [0054],[0057]- [0058], where P times more subband signals are produced as compared to analysis filterbank), and wherein the synthesis filter bank is adapted to transform the second time-frequency domain audio signal into a time domain audio signal as the audio signal output of the synthesis filter bank (see [0054], transforms subband signals from the frequency into time domain).

As to claim 3, Ekstrand teaches wherein the signal adjuster is adapted to generate the second time-frequency domain audio signal by generating at least one additional subband signal (see [0057], [0084][0085], where additional subbands are added based on bandwidth extension factor, more specifically the high band and see [0084], SBR).  

As to claim 4, Ekstrand teaches wherein the signal adjuster is adapted to generate at least one additional subband signal by conducting spectral band replication to generate at least one additional subband signal (see [0057], [0084][0085], where additional subbands are added based on bandwidth extension factor, more specifically the high band and see [0084], SBR).


As to claim 5, Ekstrand teaches wherein the signal adjuster is adapted to generate a zero signal as additional subband signal (see [0094], where selected subband signals set to zero). 

As to claim 6, Ekstrand teaches wherein the analysis filter bank is a QMF analysis filter bank and wherein the synthesis filter bank is a QMF synthesis filter bank (see [0020], QMF analysis and synthesis filterbanks disclosed).


As to claim 8, Ekstrand teaches wherein the apparatus furthermore comprises an additional resampler being adapted to receive a synthesis filter bank output signal .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the 
invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Choo (US 8,321,229).
As to claim 7, Ekstrand teaches all of the limitations as in claim 1, above. 
Furthermore, Ekstrand teaches the filterbanks being implemented by QMF.
	However, Ekstrand does not disclose the filterbanks being implemented by MDCT.
	Choo does disclose wherein the analysis filter bank is an MDCT analysis filter bank and wherein the synthesis filter bank is an MDCT synthesis filter bank 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have substituted the QMF filterbank as taught by Ekstrand with the MDCT filterbank as taught by Choo. Thus, it would have been obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art as Choo discloses the use of QMF and MDCT filterbanks interchangeably. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Benjelloun Touimi (US 2009/0198753).
As to claim 9, Ekstrand teaches all of the limitations as in claim 1, above. 
	However, Ekstrand does not disclose wherein the apparatus is adapted to feed a synthesis filter bank output signal comprising a first synthesis sampling rate into an analysis filter bank as an analysis filter bank input signal. 
Benjelloun Touimi does disclose adapted to feed a synthesis filter bank output signal comprising a first synthesis sampling rate into an analysis filter bank as an analysis filter bank input signal (See [0017], where a synthesis filter output is input into an analysis filter bank where the signal inherently has a sampling rate and see Figure 4).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the filterbanks processing as taught by .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Liebchen (US 2007/0011000).
As to claim 10, Ekstrand teaches all of the limitations as in claim 1, above.
	However, Ekstrand does not specifically teach wherein the controller is adapted to determine the sampling rate of the processed audio signal or the predetermined sampling rate based on an index number and a lookup table.
	Liebchen teaches wherein the controller is adapted to determine the sampling rate of the processed audio signal or the predetermined sampling rate based on an index number and a lookup table (see [0010], where table has index information and sampling rate).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the filterbanks processing as taught by Ekstrand with the sampling rate based on an index and table as taught by Liebchen. Thus, it would have been obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art as Liebchen discloses the use of sampling rate via a table with the sampling rate of Ekstrand in order to determine the sampling rate. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007)


Claim 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand in view of Cocchi ("Subband Neural Networks Prediction for On-line Audio Signal Recovery”)
As to claim 11, Ekstrand teaches all of the limitations as in claim 1, above. 
However, Ekstrand does not disclose wherein the controller is adapted to determine the first number of analysis filter bank channels or the second number of synthesis filter bank channels based on a tolerable error.
Cocchi  does disclose wherein the controller is adapted to determine the first number of analysis filter bank channels or the second number of synthesis filter bank channels based on a tolerable error (see Figure 8a and 8b, where number of filterbank channels plotted as a function of MSE error in order to determine optimal number of filterbank channels and see equation 19 as the MSE denoted as the reconstruction error and see page 872, right column, lines 1st full paragraph, comparison to an acceptable level).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have filterbanks processing as taught by Ekstrand with the determining of a number of filterbanks as taught by Cocchi for the purpose of determining an optimal filterbank for reproducing a high quality signal (see Cocchi Abstract).

As to claim 12, Ekstrand in view of Cocchi teach all of the limitations as in claim 10, above.
.

Claim 13, 14, and 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre (US 7,391,870) in view of Ekstrand.
As to claim 13, 14, and 17, Herre teaches an apparatus for upmixing a surround signal comprising: 
an analysis filter bank for transforming a downmixed time domain signal into a time-frequency domain to generate a plurality of downmixed subband signals (see Figure 7B, down mixed signals y1(n) and y2(n) and conversion filterbanks FB (two shown)), 
at least two upmix units for upmixing the plurality of subband signals to acquire a plurality of surround subband signals (see Figure 7B, upmixing shown from the dotted box on the left side of figure, at least 2 are shown), 
at least two signal adjuster units for adjusting the number of surround subband signals, wherein the at least two signal adjuster units are adapted to receive a first plurality of input surround subband signals (see Figure 7B, where signals a1(k) are input into“A" box), 

However, Herre does not specifically disclose wherein the at least two signal adjuster units are adapted to output a second plurality of output surround subband signals, and wherein the number of the first plurality of input surround subband signals and the number of the second plurality of output surround subband signals is different, and a controller being adapted to receive a configuration setting and being adapted to control the number of channels of the analysis filter bank, to control the number of channels of the synthesis filter bank units, to control the number of the first plurality of input surround subband signals of the signal adjuster units, and to control the number of the second plurality of output surround subband signals of the signal adjuster units based on the received configuration setting. 
Ekstrand does disclose wherein the at least two signal adjuster units are adapted to output a second plurality of output surround subband signals (see [0057] and Figure 3, 302, where in view of Herre, multiple processing units would be required as this pertains to a multi-channel signal and where P times more subband signals occur based on the P factor) , and wherein the number of the first plurality of input surround subband signals and the number of the second plurality of output surround subband signals is different (see Figure 3, output of 
a controller being adapted to (see [0055], where configuration settings is the sampling rate desired for the output signal and where the input signal is sampled) to control the number of channels of the analysis filter bank, to control the number of the first plurality of input surround subband signals of the signal adjuster unit, or to control the number of the second plurality of output surround subband signals of the signal adjuster units (see[0058]-[0059] and see paragraphs from [0056]-[0057], where based on bandwidth extension factor P bands are determined based on the number of analysis bands and see [0031], processor).
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the multichannel filterbanks as taught by Herre with the inclusion of a HFR as taught by Ekstrand in order to provide a low complexity method of high frequency reconstruction and adding brightness to a processed signal (see Ekstrand  [0001]).
As to claims 14 and 17, apparatus claim 13 and 17 and method claim 14 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 14 and 17 is similarly rejected under the same rationale as applied above with respect to apparatus claim. Furthermore, Ekstrand teaches a program executed by a processor (See [0031]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Paras D Shah/
Primary Examiner, Art Unit 2659
03/23/2021